Filed 2/28/14 Estate of Bridges CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


Estate of DANIEL BRIDGES, Deceased.


RENEE HANSEN,
         Petitioner and Respondent,                                  A137168
v.
                                                                     (Contra Costa County
KIM BRUMLEVE,                                                        Super. Ct. No. P09-00615)
         Objector and Appellant.


         In this probate matter, we consider an appeal by a former executrix of the
decedent’s estate from a judgment imposing a surcharge in excess of $160,000, plus
interest, attorney fees, and costs. Kim Brumleve seeks reversal of an order sanctioning
her for various instances of misuse, conversion, and waste of estate assets. We affirm.
                           I. FACTUAL AND PROCEDURAL BACKGROUND
A.       The Wills
         On January 28, 1997, Daniel Bridges, acting through attorney John Busby,
prepared and signed a will (first will), naming Brumleve as a beneficiary and as
executrix. Eight months later, on September 24, 1997, Bridges, again with Busby’s
assistance, prepared and signed a second will (second will), revoking all prior wills and
codicils and naming Renee Hansen as a beneficiary and executrix.




                                                             1
B.     Initial Probate Proceedings
       On April 10, 2009, Bridges died. Upon learning of Bridges’s death, attorney
Busby checked his files and mistakenly retrieved the first will. Thus, instead of
submitting the second (and valid) will for probate, Busby submitted the prior, revoked
(first) will. Consequently, Brumleve, as the named executor, received letters
testamentary on July 9, 2009, along with the order for probate.
       For the next year and a half, Brumleve made numerous disbursements of estate
assets without court approval. During this period, Brumleve failed to file either an
Inventory and Appraisal (Prob. Code,1 § 8800), or provide a Status Report (§ 12200).2
       In late May 2011, Hansen discovered the September 1997 will, naming her as a
beneficiary and as executrix of Bridges’ estate. Less than a month after discovering
Bridges’s September 1997 will, Hansen filed a petition for probate on June 15, 2011. A
hearing on the petition was set for July 21, 2011. Service by publication was effected on
three separate occasions.
       A day before the scheduled hearing, Brumleve filed an objection to Hansen’s
petition.3 At the July 21 hearing, Brumleve’s attorney asserted that his client was
unaware of the existence of a second will. Counsel requested that the new will be
reviewed by a document examiner. The parties agreed to a forensic examination of both
wills and the matter was continued to September 20, 2011.
       At the September 20, 2011 hearing, Brumleve appeared in pro per in her capacity
as executrix, but had counsel representing her with respect to her interest as a beneficiary.
Brumleve’s counsel explained that he had spoken to the forensic document examiner, but
Brumleve, herself, had not. Brumleve’s counsel did not dispute the second will’s
validity, explaining that based on the forensic document examiner’s opinion, “there is no



1
       All further statutory references are to the Probate Code unless otherwise noted.
2
       Also, during the time frame, Busby withdrew from representing Brumleve.
3
       Based on the limited record on appeal, it does not appear that Brumleve served her
objection on Hansen or her attorney.

                                             2
evidence that the document is anything other than authentic.”4 Counsel added that
although only he had spoken to the forensic document examiner, “[h]e’s not going to tell
[Brumleve] something different obviously . . . .” At the hearing, the court also noted that
although Brumleve had recently filed a Status Report, she had not served it on opposing
counsel. The court ordered Brumleve to put a copy of the Status Report in the mail to
counsel that day. The court further admonished Brumleve that the Status Report did not
contain the requisite financial information. The court observed that Brumleve had “been
a personal representative of this estate for over two years,” and, as such, she “should have
been able to determine the nature and extent of the assets by now and be prepared to wrap
up the estate.” The court ordered Brumleve to file and serve a proper Status Report by
October 20, 2011 and continued the matter to October 27, 2011.
C.     Petition for Suspension of Powers and Removal
       On September 29, 2011, Hansen filed and served a petition for suspension of
powers and removal of Brumleve as executrix, alleging numerous grounds, including
that: (1) Brumleve had wrongfully neglected the estate (§ 8502), by failing to account for
the estate’s substantial income and by failing to provide any information about the status
of the estate’s assets, debts and income, despite numerous requests to do so; (2) Brumleve
filed an incomplete Inventory and Appraisement, which was submitted nearly a year after
she was appointed; Brumleve had yet to file a corrected Inventory and Appraisement;
(3) numerous creditor claims were pending and not being addressed; (4) Brumleve had
yet to file an adequate Status Report as ordered by the court on July 21, 2011 and also
failed to comply with the court’s September 20, 2011 order to immediately provide
Hansen with a copy of the existing, albeit defective, Status Report filed with the court;
and (5) the admission to probate of the later, valid will required Brumleve’s removal
from office (§ 8504, subd. (b)). The matter was set for hearing on October 27, 2011
hearing.

4
      Dissatisfied with the opinion that the second will was valid, Brumleve hired
another forensic document examiner who concluded that Bridges did not sign the second
will.

                                             3
       On October 24, 2011, Brumleve filed an Amended Inventory and Status report,
along with her response to Hansen’s petition seeking the suspension of Brumleve’s power
and removal as executrix.5 Hansen filed an objection to the Amended Inventory and
Status Report.
       At the October 27, 2011 hearing, Brumleve would not agree to step down and the
matter was set for trial, which was to be held on December 27, 2011.
D.     Pretrial Proceedings Regarding Removal Petition and Second Probate Petition
       Prior to trial, Hansen filed and served an issue conference statement on
December 2, 2011, detailing Brumleve’s mismanagement of the estate and establishing
that the second will was the only valid will. In support, Hansen submitted numerous
exhibits, including declarations from attorney Busby and his associate, Charles B.
Sapper, regarding the authentication and validity of the second will. On December 6,
2011, Hansen submitted an addendum to the issue conference statement, describing
Brumleve’s failure to meet and confer and refusal to comply with the discovery demands.
Hansen explained that Brumleve had failed to account for “several hundred thousands of
dollars,” as well as her receipt of estate income in excess of $8,500 per month for two
and a-half years. Hansen requested that Brumleve be discharged immediately as
executrix.
       Brumleve appeared at the December 12, 2011 pretrial conference and submitted a
late issue conference statement, which the court accepted over Hansen’s objections. All
matters were confirmed for trial on December 27, 2011.
E.     Trial Regarding Removal Petition and Probate of Second Will
       Attorney Busby testified that it was his practice to file the wills he had prepared in
a will drawer. Busby prepared two wills for Bridges one in January 1997 and one in
September 1997. However, for some unknown reason the first will was never destroyed,


5
       In respondent’s brief on appeal, Hansen asserts that Brumleve, in the Amended
Inventory and Status Report, acknowledged spending in excess of $81,500 of estate funds
without court approval. The Amended Inventory and Status report is not, however,
included in the record on appeal.

                                              4
but was kept in Busby’s will drawer. The second will never made it into the will drawer.
Consequently, when Busby learned of Bridge’s death, he pulled the first will from the
will drawer and submitted it for probate. When Hansen’s attorney sent him a copy of the
second will, Busby searched his office and found the original, which had been misfiled
with another case.
       Attorney Sapper testified that he witnessed Bridges sign the second will, which
included a paragraph revoking all prior wills and codicils. Both Sapper and Bridges read
the second will before each signed it.
       Brumleve’s expert, forensic document examiner Beth Chrisman, testified that,
based on known samples, Bridges “did not write the Will in question.” Review of the
original documents did not alter her opinion.
F.     Trial Court Ruling
       On December 30, 2011, the trial court granted Hansen’s petition for probate of the
second will, revoked the letters testamentary issued to Brumleve with respect to the first
will, suspended her powers and removed her as executrix. The court ordered Brumleve
to deliver estate assets to Hansen, and to file a complete Inventory and Accounting by
January 31, 2012, including receipts and documentation to support all expenditures of
estate funds. The compliance hearing was set for February 9, 2012.
G.     Sanctions
       Following Brumleve’s failure to transfer estate assets as ordered by the court,
Hansen filed a request for sanctions on February 3, 2012. In support of this request,
Hansen submitted a declaration from estate debtor Wahid Tadros. In his declaration,
Tadros averred that he had been paying $8,500 per month to Brumleve since 2009.
       1.     February 9, 2012 Compliance Hearing
       Brumleve appeared by court call services and was again ordered to produce estate
assets and records to Hansen by February 15, 2012. She was not sanctioned at this time,
but was advised that if she did not comply she would be sanctioned at the next
compliance hearing, which was set for February 21, 2012. The order from the hearing
was filed and served on Brumleve on February 9, 2012.


                                             5
        2.    February 21, 2012 Compliance Hearing
        Brumleve failed to appear at the compliance hearing. Hansen’s attorney reported
that approximately $270,000 was missing from the estate. The court ordered Brumleve
to submit the remaining documents by March 1, 2012 and warned that failure to comply
would result in sanctions up to $1,500. It was further ordered that, in the future,
Brumleve must appear in person and not use court call services.
        3.    March 1, 2012 Compliance Hearing
        Brumleve appeared and stated that she had filed and faxed the Inventory and
Appraisal. Hansen’s attorney reported that he had not received anything since the last
hearing. The court affirmed its February 21, 2012 order and sanctioned Brumleve
$1,500. The court further admonished Brumleve that if she did not comply by March 19,
2012, which was the next scheduled compliance hearing, the court would sanction her an
additional $50 per day until she complied.
        4.    March 19, 2012 Compliance Hearing
        Brumleve failed to appear at the hearing and had not complied with the prior
orders. The court affirmed its March 1, 2012 order and imposed additional sanctions of
$50 per day starting March 20, 2012, until an accounting was filed in court and all estate
records were delivered to Hansen. A further compliance hearing was set for April 24,
2012.
        5.    April 24, 2012 Compliance Hearing
        Brumleve appeared at the hearing. Hansen’s attorney reported that he had
received a large envelope containing receipts that were not organized or verified under
penalty of perjury. The court affirmed its continuing sanctions of $50 per day until
Brumleve complied with the prior orders. The matter was continued to June 15, 2012.
        Prior to the June 15, 2012 hearing, Hansen discovered that Brumleve had
transferred certain estate real property to her own name. Brumleve failed to comply with
Hansen’s requests to transfer the real property back to the estate.




                                              6
       6.     June 15, 2012 Compliance Hearing
       Brumleve failed to appear at the hearing due to an apparent flat tire. The court,
finding no good cause to continue the case, proceeded to rule on the matter. In response
to Hansen’s declaration, seeking ex parte orders to restore estate assets, the court directed
Hansen’s counsel to file a new petition regarding the recovery of estate property and
request for surcharge. The court further directed Hansen’s counsel to prepare and submit
an order to freeze estate assets and to restrain Brumleve from transferring or selling
certain estate real property. Further hearing was set for August 28, 2012.
       7.     June 18, 2012 New Petition filed by Hansen
       As directed by the court, Hansen filed a new petition, requiring Brumleve to:
1) repay estate assets, 2) transfer property, 3) be surcharged in the amount of $200,000
for misappropriated assets, and 4) pay fees and costs. Hearing was set for August 28,
2012. Hansen served Brumleve with the new petition and filed the proof of service with
the court.
       8.     August 28, 2012 Compliance Hearing
       Brumleve appeared at the hearing, but claimed to only have knowledge about the
ex parte application. According to Brumleve, she did not see the petition regarding her
repayment and transfer of estate assets and the request for surcharge. Without
challenging the propriety of service, the court ordered Hansen’s counsel to provide
another copy of the June 18th petition to Brumleve and the matter was continued to
October 2, 2012. The court ordered Brumleve to file and serve any objections by
September 26, 2012.
       9.     October 2, 2012 Compliance Hearing
       Brumleve failed to appear at the hearing and the matter was continued to
November 13, 2012. Hansen’s attorney reported that Brumleve still had not complied
with the court orders. The court stated it would not make any orders at that time, as
Brumleve was not present.




                                              7
       10.    November 13, 2012 Compliance Hearing and Ruling
       Brumleve again failed to appear at the scheduled hearing. Hansen’s counsel stated
his client and the decedent’s brother presented Brumleve with a deed to transfer the
property back to the estate but Brumleve refused to sign it. Hansen’s counsel requested
the clerk of the court to sign the deed in lieu of Brumleve. After considering all the
evidence and applicable law, the court appointed the clerk of the court to execute deeds
of conveyance on Brumleve’s behalf regarding, but not limited to, multiple parcels of real
property in Lake County. The court surcharged Brumleve for misappropriated estate
assets in the amount of $159,185.91. The court also sanctioned Brumleve for the
conversion of the estate’s 2002 Toyota Camry and ordered her to pay an additional
$3,000 to the estate.
                                      II. DISCUSSION
A.     Preliminary Matters
       A general principle of appellate practice is that an “ ‘order of the lower court is
presumed correct.’ ” (Denham v. Superior Court (1970) 2 Cal.3d 557, 564, italics
omitted.) This general principle means that (1) “ ‘[a]ll intendments and presumptions are
indulged to support [the order] on matters as to which the record is silent,’ ” and (2) the
appellant must affirmatively show error occurred. (Ibid.) To affirmatively show that
error occurred, an “appellant must present meaningful legal analysis supported by
citations to authority and citations to facts in the record that support the claim of error.
[Citations.] . . . [C]onclusory claims of error will fail.” (In re S.C. (2006) 138
Cal.App.4th 396, 408.) In other words, it is simply not sufficient for an “appellant to
point to the error and rest there.” (Santina v. General Petroleum Corp. (1940) 41
Cal.App.2d 74, 77.) It is Brumleve’s burden to convince us that the lower court’s
decision was fraught with reversible error, by reciting the law and calling relevant
portions of the record to our attention. (Lafayette Morehouse, Inc. v. Chronicle
Publishing Co. (1995) 37 Cal.App.4th 855, 869, superseded by statute on other grounds
as stated in Damon v. Ocean Hills Journalism Club (2000) 85 Cal.App.4th 468, 478.)
This she has not done.


                                               8
       The proper way to cite authority and facts in the record is addressed in rule
8.204(a)(1) of the California Rules of Court.6 That rule states that each appellate brief
must “support each point by argument and, if possible, by citation of authority; and
[¶] Support any reference to a matter in the record by a citation to the volume and page
number of the record where the matter appears.” (Rule 8.204(a)(1)(B), (C).) An
appellate brief must also provide “a summary of the significant facts limited to matters in
the record.” (Rule 8.204(a)(2)(C), italics added.)
       Brumleve’s pro per status does not exempt her from the application of the law.
(See Rappleyea v. Campbell (1994) 8 Cal.4th 975, 985; Stokes v. Henson (1990) 217
Cal.App.3d 187, 198.) Brumleve shows no understanding of her burden on appeal, as her
opening brief is “in dramatic noncompliance with appellate procedures.” (Nwosu v. Uba
(2004) 122 Cal.App.4th 1229, 1246.) Specifically, Brumleve’s opening brief does not
adequately contain appropriate citations to the record (Rule 8.204(a)(1)(C)); it does not
“[p]rovide a summary of the significant facts limited to matters in the record” (Rule
8.204(a)(2)(C)); and it does not “support each point by argument and, if possible, by
citation of authority” (Rule 8.204(a)(1)(B)).
       Brumleve sets forth numerous purported errors, but fails to provide a cogent legal
analysis citing and applying the applicable law to the facts of the instant case. (Bullock v.
Philip Morris USA, Inc. (2008) 159 Cal.App.4th 655, 685 [“appellant must affirmatively
demonstrate error through reasoned argument, citation to the appellate record, and
discussion of legal authority”]; People ex rel. Dept. of Alcoholic Beverage Control v.
Miller Brewing Co. (2002) 104 Cal.App.4th 1189, 1200 [“appellant must present a
factual analysis and legal authority on each point made or the argument may be deemed
waived”].) “We are not bound to develop appellant[’s] arguments for [her]. [Citation.]
The absence of cogent legal argument or citation to authority allows this court to treat the
contentions as waived. [Citations.]” (In re Marriage of Falcone & Fyke (2008) 164


6
       All further references to rules are to the California Rules of Court.


                                                9
Cal.App.4th 814, 830; see also rule 8.204(a)(1)(B).) Even overlooking this waiver, we
conclude that Brumleve’s claims fail on the merits.
B.     Procedural Issues
       1.     Statute of Limitations
       Citing former Code of Civil Procedure sections 1327 and 1333, Brumleve appears
to suggest that Hansen’s probate petition was an untimely will contest. Not so. Pursuant
to the applicable law—i.e., Probate Code section 8270—a will contest must be filed
within 120 days after a will is probated. (Id. at subd. (a).) However, for nearly a century,
the rule in California has been that the presentation of a later will does not constitute a
contest to a will of an earlier date that has been previously offered for probate. (In re
Estate of Moore (1919) 180 Cal. 570, 573.) In In re Estate of Moore, supra, our supreme
court examined whether the probate of a later will was time barred under the contest
statutes. (Id. at pp. 571-573.) It held that an offer for probate of a second, later will was
not a contest, and that such a decision was in accord with the general rule that, “courts of
probate have inherent power to set aside their own orders admitting wills to probate upon
the discovery of later and inconsistent wills.” (Id. at p. 575.) Consistent with this
longstanding practice, section 8226 provides that a will “may be admitted to probate
notwithstanding prior admission to probate of another will” provided that the proponent
of the subsequent will petitions for “probate of the will only within the later of either of
the following time periods: [¶] (1) One hundred twenty days after issuance of the order
admitting the first will to probate . . . . (2) Sixty days after the proponent of the
[subsequent] will first obtains knowledge of [that] will.” (§ 8226, subds. (b) & (c).)
       Here, it is undisputed that Hansen did not discover the second will until late May
2011. Hansen’s probate petition, filed on June 15, 2011, was unquestionably timely.
Thus, Brumleve’s statute of limitations claim necessarily fails.
       2.     Due Process
       Brumleve asserts that “continual lack of service,” together with “opposing
counsel’s misrepresentation of the issues” resulted in the matter being adjudicated ex
parte without an evidentiary hearing. The record belies Brumleve’s claim of lack of


                                               10
service. We will not give any credence to Brumleve’s unsupported claim that opposing
counsel lied about serving her with the requisite papers. Moreover, the instant case was
not adjudicated on an ex parte basis. Rather, as detailed above, the court held numerous
hearings with respect to the contested issues. Accordingly, this issue is without merit.
C.     Real Property Claims
       Brumleve challenges the probate court’s authority to take real property that had
already been distributed according to the first will. “We review questions as to the
jurisdiction and authority of the probate court de novo. [Citation.]” (In re Estate of
Kraus (2010) 184 Cal.App.4th 103, 112.)
       “When jurisdiction is . . . conferred on a [c]ourt . . ., all the means necessary to
carry it into effect are also given; and . . . any suitable process or mode of proceeding
may be adopted which may appear most conformable to the spirit of this Code.” (Code
Civ. Proc., § 187.) As relevant here, “pursuant to section 856, ‘[I]f the court is satisfied
that a conveyance, transfer, or other order should be made, the court shall make an order
authorizing and directing . . . the person having title to or possession of the property, to
execute a conveyance or transfer to the person entitled thereto, or granting other
appropriate relief’ (Italics added.) Section 856 clearly and unambiguously grants the
probate court the power not only to order a conveyance or transfer to the person entitled
to the property in question, but also to grant other appropriate relief. Even apart from
the statutory authority, the probate court is a court of general jurisdiction (§ 800
[citation]), with broad equitable powers. (See, e.g., Estate of Stanley (1949) 34 Cal.2d
311, 319; Estate of Bennett (2008) 163 Cal.App.4th 1303, 1311-1312; Evangelho v.
Presoto (1998) 67 Cal.App.4th 615, 624; Alexandrou v. Alexander (1974) 37 Cal.App.3d
306, 320-321; Rivero v. Thomas (1948) 86 Cal.App.2d 225, 238; [citation].) The probate
court has jurisdiction to determine whether property is part of the decedent’s estate or
living trust. (Estate of Heggstad (1993) 16 Cal.App.4th 943, 951-952; see Schwartz v.
Labow (2008) 164 Cal.App.4th 417, 427.) As the Court of Appeal discussed in Estate of
Heggstad, supra, 16 Cal.App.4th at page 952: ‘The probate court has general subject
matter jurisdiction over the decedent’s property and as such, it is empowered to resolve


                                              11
competing claims over the title to and distribution of the decedent’s property. (§ 7050,
subd. (b); see, e.g., Estate of Baglione (1966) 65 Cal.2d 192, 196-197 . . . .)’ [Citation.]
The probate court may apply general equitable principles in fashioning remedies and
granting relief. (Estate of Bissinger (1964) 60 Cal.2d 756, 764-765; [citation].) Our
Supreme Court has held, ‘In the exercise of its legal and equitable powers [citations], a
superior court sitting in probate that has jurisdiction over one aspect of a claim to certain
property can determine all aspects of the claim.’ (Estate of Baglione, supra, 65 Cal.2d at
p. 197.) Our Supreme Court explained: ‘The ultimate aim and purpose of administrative
proceedings, including any special proceeding or contest to determine heirship, is to
ascertain the persons entitled to share in the estate of the decedent and to decree
distribution accordingly. It will not be questioned that justice and sound policy require
that the estates of decedents be distributed to persons rightfully entitled thereto and that
every concern and endeavor of a probate court should be to the accomplishment of that
purpose.’ (Edlund v. Superior Court (1930) 209 Cal. 690, 695; accord, Estate of Broad
(1942) 20 Cal.2d 612, 622; see O’Day v. Superior Court (1941) 18 Cal.2d 540, 543 [‘the
object of the probate and administration proceedings is to secure distribution to the
persons entitled to share in the estate’] . . . .” (In re Estate of Kraus, supra, 184
Cal.App.4th at pp. 113-114.)
       Brumleve’s challenge to the probate court’s disposition of estate real property is
two-fold, claiming first that the court erred under section 8226 by taking property that
had already been distributed under the prior will, and next that the court lacked
jurisdiction to empower the clerk of the court to sign the property deeds.
       Pursuant to subdivision (b) of section 8226, “a will may be admitted to probate
notwithstanding prior admission to probate of another will or prior distribution of
property in the proceeding. The [subsequent] will may not affect property previously
distributed, but the court may determine how any provision of the [subsequent] will
affects property not yet distributed and how any provision of the will affects provisions of
another will.” It is arguable that section 8226, subdivision (b), according to its literal
meaning, provides absolute immunity to a personal representative who distributes


                                               12
property under a prior will. “Where the language of a statute is unambiguous, reviewing
courts need not engage in statutory construction or otherwise search for indicia of
legislative intent. [Citation.] Nevertheless, although ambiguity ordinarily is a condition
precedent to statutory interpretation, our rules of statutory construction also teach us that
courts should look to the substance rather than the letter of the statute if absurd or unjust
results follow from a literal interpretation. [Citation.]” (Mautner v. Peralta (1989) 215
Cal.App.3d 796, 804.)
       “Another rule of statutory construction teaches us that statutes and codes blend
into each other, and should be regarded as constituting but a single statute. [Citation.]
And in ascertaining legislative intent, we are further aware that our mandate is to
construe together statutes which are ‘in pari materia’ so that the whole body of law may
be harmonized and retain its effectiveness. [Citation.] ‘ “ ‘Statutes in pari materia are
those which relate to the same person or thing, or to the same class of persons or things.
In the construction of a particular statute, or in the interpretation of any of its provisions,
all acts relating to the same subject, or having the same general purpose, should be read
in connection with it, as together constituting one law.’ ” ’ [Citation.] ” (Mautner v.
Peralta, supra, 215 Cal.App.3d at p. 804.)
       As relevant here, section 8226 is “in pari materia” with section 8525 as both
statutes relate to prior dispositions of estate real property. Pursuant to section 8525,
subdivision (a), “[t]he acts of the personal representative before a vacancy occurs are
valid to the same extent as if no vacancy had later occurred.” (Italics added.) The
purpose of section 8525 is self-evident: it provides for the conclusiveness of proper acts
of personal representatives notwithstanding the subsequent revocation of his or her
letters. When sections 8226 and 8525 are read together the conclusion is inescapable—
prior, proper acts remain valid notwithstanding the submission of a subsequent will
and/or subsequent removal of a personal representative.
       In the instant case, the record is replete with instances of Brumleve’s improper
acts in her capacity as executor. Specifically, Brumleve transferred estate property and
took estate money without the court’s permission; she also failed to account for estate


                                              13
property and to comply with numerous court orders. Under these circumstances, the
probate court did not err in fashioning the remedy that it did.
D.     Propriety of Sanctions
       In addition to the equitable powers of the probate court, all courts have powers to
enforce orders. Code of Civil Procedure section 128 gives every court the authority “[t]o
compel obedience to its judgments[ and] orders . . . .” (Code of Civ. Proc., § 128,
subd. (a)(4).) A judge has the power “[t]o compel obedience to his [or her] lawful orders
as provided in [the Code of Civil Procedure].” (Code Civ. Proc., § 177, subd. (2).)
Finally, “[w]hen jurisdiction is . . . conferred on a [c]ourt . . ., all the means necessary to
carry it into effect are also given; and . . . any suitable process or mode of proceeding
may be adopted which may appear most conformable to the spirit of this Code.” (Code
Civ. Proc., § 187.)
       Despite her failure to comply with numerous court orders, Brumleve challenges
the propriety of the sanctions against her, claiming that the sanctions were barred by res
judicata. She further asserts that even if the sanctions were not so barred, she did not owe
a fiduciary duty to Hansen.
       1.     Res Judicata
       Relying on the December 30, 2011 order after trial, Brumleve claims that the “the
issu[es] of sanctions and . . . taking [her] property are barred by res judicata . . . .” We
disagree. “ ‘ “Res judicata” describes the preclusive effect of a final judgment on the
merits. Res judicata, or claim preclusion, prevents relitigation of the same cause of
action in a second suit between the same parties or parties in privity with them.” ’
[Citation.]” (Consumer Advocacy Group, Inc. v. ExxonMobil Corp. (2008) 168
Cal.App.4th 675, 683.) Brumleve has not demonstrated the December 30, 2011 order
after trial, in which the court crossed out the requirement that she return the estate car “in
good and workmanlike condition,” constituted a “final judgment on the merits.” (Id. at
p. 683.) Moreover, the December 30, 2011 order specifically required that Brumleve
“deliver immediately” to Hansen “all assets of the Estate including all documents
necessary . . . to transfer such assets” to Hansen. Brumleve’s repeated failure to comply


                                               14
with this order, among other things, resulted in the imposition of the challenged
sanctions.
       2.     Fiduciary Duty
       Brumleve suggests that she could not be liable for sanctions regarding a breach of
fiduciary duty vis-à-vis Hansen because Hansen, who was neither a beneficiary nor a
creditor under the first will, had “no independent standing to complain.” This argument
is without merit. Irrespective of whether Hansen was a named or intended beneficiary of
the first will, Brumleve was sanctioned for her repeated failure to comply with court
orders acknowledging the validity of the second will, which required that she “deliver
immediately” to Hansen “all assets of the Estate including all documents necessary . . . to
transfer such assets” to Hansen, who was the true executor of the estate. As discussed,
Brumleve’s conduct required numerous hearings, which culminated in her being
surcharged in excess of $160,000. On this record, the court acted well within its
jurisdiction in imposing the sanctions that it did.
                                     III. DISPOSTION
       The judgment is affirmed. Hansen is entitled to costs on appeal.




                                                      _________________________
                                                      REARDON, P. J.


We concur:


_________________________
RIVERA, J.


_________________________
HUMES, J.




                                              15